Citation Nr: 9922246	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  95-23 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

1.  Entitlement to service connection for residuals of an 
injury to the left little finger.

2.  Entitlement to a compensable rating for a burn scar of 
the right forearm.

3.  Entitlement to a compensable rating for hemorrhoids.

4.  Entitlement to a compensable rating for a hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to December 
1972 and from November 1975 to July 1994.

This matter comes to the Board from a November 1994 decision 
by the VA RO which, in part, denied service connection for 
residuals of an injury to the left little finger.  The RO 
also granted service connection and noncompensable ratings 
for a burn scar of the right forearm, hemorrhoids, and a 
hiatal hernia; the veteran appeals for compensable ratings.  


FINDINGS OF FACT

1.  The veteran has current residuals of an injury of the 
left little finger, which occurred during military service.

2.  The veteran has a history of a 2nd degree burn scar of 
the right forearm which involves an area of less than a 
square foot, and the scar is not painful or tender on 
objective demonstration.

3.  The veteran does not have more than mild or moderate 
hemorrhoids.

4.  The veteran's hiatal hernia is productive of occasional 
flare-ups with dyspepsia; he does not have dysphagia, 
pyrosis, or regurgitation.


CONCLUSIONS OF LAW

1.  Residuals of an injury to the left little finger were 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303 (1998).

2.  The criteria for a compensable rating for a burn scar of 
the right forearm have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.31, 4.118, Codes 7802, 7804.

3.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §  4.114, 
Code 7336.

4. The criteria for a compensable rating for a hiatal hernia 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.31, 
4.114, Code 7346.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

The veteran served on active duty in the Navy from March 1971 
to December 1972 and from November 1975 to July 1994, when he 
retired.  

The veteran's service medical records show that an anal 
fissure was noted in 1982 and on other occasions.  (Service 
connection is in effect for an anal fissure, and the 
evaluation for that condition is not involved in the present 
appeal.)  He was seen in April 1984 for a bloated feeling 
with constipation for about one month.  He reported 
intermittent "gassy" pains.  Examination noted a small 
external hemorrhoid.  The assessment was chronic 
constipation.  Metamucil was prescribed.  In December 1984 he 
had complaints of epigastric pain and pain and irritation 
with bowel movements.  The assessments were possible peptic 
ulcer disease and a small external hemorrhoid.  An upper 
gastrointestinal series showed a small refluxing hiatal 
hernia; there was no peptic ulcer.  In December 1990 the 
veteran was seen for complaints of epigastric pain.  He 
reported a long history of dyspepsia.  Examination showed a 
small external hemorrhoid.  In July 1992 the veteran had a 
complaint of a skin rash on the right forearm for 3 weeks.  
He denied a previous similar condition. Examination showed a 
small raised area with vesicles grouped closely together.  
The assessment was contact dermatitis.  He was seen again in 
August 1992 for the unresolved right forearm rash, which had 
worsened with topical medicine and appeared to be spreading.  
The assessment was that he had a fungus infection.  A 
different topical medicine was prescribed, and he was told to 
return to the clinic if there was no improvement.  

On the report of medical history for the March 1994 service 
separation examination, the veteran related he had occasional 
mild hemorrhoids.  He said he had indigestion that usually 
resolved with antacids.  On the March 1994 clinical 
examination for service separation, it was noted that he had 
an inactive external hemorrhoid.  The upper extremities were 
normal on clinical evaluation, although identifying marks 
were noted to include a 7 inch scar on the right forearm 
(reportedly from a burn) and there was a notation of the left 
hand or fingers having been burned.  The veteran was released 
from active duty in July 1994.

In August 1994 the veteran filed a claim for service 
connection for disorders including hemorrhoids, 
gastrointestinal reflux, residuals of an injury to the left 
little finger, and 2nd-3rd degree burn scars of the forearm.

On a September 1994 VA compensation examination, the veteran 
reported that he had some stomach gas with swelling and that 
some foods caused nausea.  He reported he had hemorrhoids 
that came and went and did not currently bother him.  He said 
he had itching "on and off" in the burned area of the right 
arm.  On examination of the skin it was noted that he had a 
burned area on his right forearm.  It was noted that he had 
hemorrhoidal skin tags.  The diagnoses included hiatal hernia 
by history, hemorrhoids off and on, left 5th finger fixed in 
extension, and residuals of burn of the right forearm.  Color 
photographs of the veteran's right forearm are included with 
the report of the examination.

In November 1994 the RO granted service connection for a burn 
scar of the right forearm, hemorrhoids, and a hiatal hernia, 
all of which were rated as 0 percent disabling.  In that 
rating decision the RO noted that service records showed that 
the veteran had sustained 2nd degree burns while working on a 
radiator at his home in May 1992.  

In an April 1995 statement, Frederick Valentine, a fellow 
sailor, reported that he was with the veteran when he 
sustained an injury to the left little finger in February 
1976.  It was related that the veteran injured his finger 
when working in the laundry aboard ship, was treated at sick 
call for the injury, and later complained of the problem.

An August 1996 outpatient record from a Navy hospital notes 
that the veteran was seen on his request to document medical 
findings related to his VA claim.  The veteran gave a history 
of a 3rd degree burn of the right forearm and of a left 
little finger injury.  Examination showed a hyperpigmented 
area on the volar aspect of the right forearm from the 
antecubital area to just above the wrist.  The veteran had no 
ability to actively flex his left little finger.  The 
assessments were hyperpigmented area on the right forearm 
secondary to a burn by patient history, and loss of flexor 
tendon of the left little finger.

In September 1996 a Navy doctor completed an "addendum" to 
the veteran's March 1994 service separation examination.  The 
report reflects that the veteran had a 20.5 cm by 8.5 cm scar 
of the right forearm, residual of a 3rd degree burn, and that 
his 5th left little finger was fixed in full extension and he 
was unable to voluntarily flex the finger.  The doctor 
reported in November 1996 that the source of his information 
was a September 1996 visit to a Navy medical clinic.

The veteran testified at a hearing at the RO in December 
1996.  He related he never had an injury to his left little 
finger prior to or after his military service.  He said he 
lacerated the finger in 1976 and afterwards was unable to 
actively bend the finger.  He said the left little finger 
injury was noted, but not reported, on regular service 
examinations, including the service separation examination.  
He said the burn scar of the right forearm was tender at 
times and that he put Vaseline on the scar because of 
dryness.  The area of the scar was described as approximately 
4 by 8 inches.  He said he treated himself for occasional 
(twice a month) flare-ups of hemorrhoids with Preparation-H.  
He reported that he was under treatment by a private 
physician (Dr. Smith) for gastroesophageal reflux.  At the 
hearing he was given a VA Form 21-4142 (Authorization for the 
Release of Information) which his representative said would 
be returned when the address of the doctor was obtained.  The 
veteran stated he was being treated by Dr. Smith with 
prescription medication (Zantac) for his gastroesophageal 
reflux; he said he had a feeling of bloatedness and that he 
had flare-ups approximately every other week depending on if 
he ate greasy foods.  (In 1998 a Dr. Howard Smith reported 
treating the veteran for a knee condition.)

In December 1996 a statement was received from Thomas Jones, 
M.D., who related he had been treating the veteran for a 
hiatal hernia with reflux since March 1995.  (He described no 
symptoms and gave no treatment dates.)  The doctor also said 
the veteran was taking over-the-counter medication for 
external hemorrhoids.

II. Analysis

A. Service connection for residuals of an injury to the left 
little finger 

The veteran's claim for service connection for residuals of 
an injury to the left little finger is well grounded, meaning 
plausible; the evidence has been properly developed, and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

While the service medical records do not show the claimed 
injury to the left little finger, the veteran and a fellow 
sailor have provided an account of such injury during 
service.  The veteran filed his claim for service connection 
for residuals of the injury to the left little finger very 
soon after service, and a VA examination identified residuals 
of a left little finger injury within a few months after 
service.  The veteran's account of a left little finger 
injury during service is credible, and it is possible that 
residuals of such an injury may have gone unreported on 
service examinations.  Giving the benefit of the doubt to the 
veteran, the Board finds that residuals of an injury to the 
left little finger were incurred during active service, and 
service connection is warranted for the condition.  
38 U.S.C.A. § 5107(b).

B.  Compensable ratings

The veteran's claims for compensable ratings for a burn scar 
of the right forearm, hemorrhoids, and a hiatal hernia, are 
well grounded, meaning plausible.  The RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claims.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31.

1. A burn scar of the right forearm

Second-degree burn scars, with an area or areas approximating 
1 square foot, will be rated 10 percent.  38 C.F.R. § 4.118, 
Code 7802.

Scars which are superficial, tender, and painful on objective 
demonstration will be rated 10 percent.  38 C.F.R. § 4.118, 
Code 7804.

The Board notes that there is a history of a 2nd degree burn 
of the right forearm.  In connection with the veteran's claim 
for an increased rating for this burn scar, an addendum to 
his service separation examination was prepared more than 2 
years after his separation from service; this report refers 
to a 3rd degree burn of the right forearm.  The source of 
this medical history is obviously the veteran himself and is 
not supported by the service medical records.  The service 
medical records refer to a small area of fungal infection of 
the right forearm in July 1992 shortly after the reported 
burn to the right forearm and make no mention of a 3rd degree 
burn of the right forearm.  The Board concludes that the 
current residual skin condition of the right forearm does not 
represent residuals of a 3rd degree burn.  In any event the 
recent VA examination does note the burned area of the right 
forearm and the complaint of occasional itching.  Color 
photographs of the right forearm have been reviewed.  The 
involved area is much less than one square foot, the area 
required for a compensable rating for a 2nd degree burn scar.  
There is no objective demonstration that the scar in question 
is tender or painful, nor is there any medical evidence to 
suggest that the scar limits the function of the veteran's 
right forearm.  It is apparent that he has a small or 
localized area with complaints of occasional itching in the 
region of the scar, but that finding alone does not support a 
compensable rating under the applicable diagnostic codes.  

The requirements for a 10 percent rating for a burn scar of 
the right forearm are not met, and thus a noncompensable 
rating is to be assigned in accordance with 38 C.F.R. § 4.31.  
The preponderance of the evidence is against the veteran's 
claim for a compensable rating for this condition, the 
benefit-of-the-doubt doctrine is inapplicable, and his claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

2.  Hemorrhoids 

A noncompensable evaluation will be assigned for mild or 
moderate hemorrhoids.  A 10 percent rating requires that they 
be large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.

While the veteran has complains of occasional flare-ups of 
hemorrhoids, the recent VA examination noted only 
hemorrhoidal skin tags.  Large or thrombotic hemorrhoids have 
never been demonstrated, nor have the other findings required 
for a compensation rating.  The weight of the evidence 
establishes that hemorrhoids are no more than mild or 
moderate, and properly rated noncompensable.

The preponderance of the evidence is against the veteran's 
claim for a compensable rating for hemorrhoids, the benefit-
of-the-doubt doctrine is inapplicable, and his claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

3.  A hiatal hernia 

A 30 percent rating for hiatal hernia requires persistent 
recurrent epigastric distress with dysphagia (difficulty 
swallowing), pyrosis (heartburn), and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 10 percent rating 
requires two or more of the symptoms for the 30 percent 
evaluation of less severity.  38 C.F.R. § 4.114, Code 7346.

The veteran reports occasional flare-ups of symptoms related 
to his hiatal hernia, apparently related to eating greasy 
foods.  He testified that he was being treated by a doctor 
with Zantac (now an over-the-counter medicine) for upper 
gastrointestinal symptoms.  Dr. Jones later reported treating 
the veteran since 1995 for the hiatal hernia.

For the veteran's hiatal hernia to warrant a 10 percent 
rating, two of the symptoms, listed in Code 7346, must be 
demonstrated.  The evidence does not show this.  Neither does 
the evidence show that the disability more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  In accordance with 38 C.F.R. § 4.31, a 
noncompensable rating is proper.  The preponderance of the 
evidence is against the claim for a compensable rating for 
this condition, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.



ORDER

Service connection for residuals of an injury to the left 
little finger is granted.

A compensable rating for a burn scar of the right forearm is 
denied.

A compensable rating for hemorrhoids is denied.

A compensable rating for a hiatal hernia is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

